 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:99-cr-05060-DAD-1
12                       Plaintiff,
13           v.                                         ORDER EXTENDING TIME FOR FILING
                                                        NOTICE OF APPEAL PURSUANT TO FED.
14    RAFAEL QUIROZ,                                    R. APP. P. 4(b)(4)
15                       Defendant.
16

17          On April 4, 2019 the court issued an order denying defendant Rafael Quiroz’s motions to

18   reduce his sentence and for return property. (Doc. No. 461.) On May 6, 2019, defendant filed a

19   pro se Notice of Appeal in which he requested that he be allowed an “out-of-time” Notice of

20   Appeal and explaining that his institution of confinement was on lockdown status from March 24,

21   2019 through April 29, 2019 and the court’s April 4, 2019 order was served on him by regular

22   mail. (Doc. No. 462.) After the appeal was processed, on May 20, 2019, the Ninth Circuit Court

23   of Appeals issued an order stating:

24                  [T]his case is remanded to the district court for the limited purpose
                    of permitting the district court to provide appellant notice and an
25                  opportunity to request that the time for filing the notice of appeal be
                    extended, for a period not to exceed 30 days from the expiration of
26                  the time prescribed by Rule 4(b), upon a finding of excusable neglect
                    or good cause. See Fed. R. App. P. 4(b)(4); United States v. Ono, 72
27                  F.3d 101, 103 (9th Cir. 1995) (order); United States v. Stolarz, 547
                    F.2d 108 (9th Cir. 1976). The district court is requested to make this
28                  determination at its earliest convenience and to send to this court a
                                                       1
 1                   copy of its order setting forth the basis for its determination.

 2   (Doc. No. 466 at 1-2) (citing United States v. Ono, 72 F.3d 101, 103 (9th Cir 1995)).

 3           Federal Rule of Appellate Procedure 4(b)(4) provides that:

 4                   Upon a finding of excusable neglect or good cause, the district court
                     may—before or after the time has expired, with or without motion
 5                   and notice—extend the time to file a notice of appeal for a period not
                     to exceed 30 days from the expiration of the time otherwise
 6                   prescribed by this Rule 4(b).

 7   Good cause under Rule 4(b)(4) is established “in situations in which there is no fault—excusable

 8   or otherwise” such as where “the Postal Service fails to deliver a notice of appeal.” Fed. R. App.

 9   P. 4 advisory committee’s note, 2002 Amendments, Subdivision (a)(5)(A)(ii). Thus, “‘[g]ood

10   cause’ is a non-rigorous standard that has been construed broadly across procedural and statutory

11   contexts.” United States v. Rubio-Rios, 656 Fed. Appx. 880 881 (9th Cir. 2016)1 (quoting

12   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)).

13           Here, the court finds that defendant’s representations made in support of his request to be

14   permitted “out-of-time” filing of his Notice of Appeal, when liberally construed, establish good

15   cause for an extension of the time. Although defendant’s Notice of Appeal was filed outside the

16   fourteen-day period provided under Rule 4(b)(1)(A), it was filed within 30 days after the

17   expiration of the time for filing a Notice of Appeal and did include a request for an extension of

18   time to do so. The court also accepts defendant’s representation that his institution of

19   confinement was on lockdown status at the time this court’s order denying him sentencing relief

20   was issued and that he remained on lockdown status for weeks thereafter. The court will infer

21   that both being on lockdown status as well as the service of the order by U.S. Postal Service first

22   class mail caused delay in both defendant’s receipt of the court’s order denying him relief as well

23   as in his ability to timely file a notice of appeal with respect to that order.2

24   /////

25   1
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
26   36–3(b).
     2
27      The court notes that although defendant’s notice of appeal was not received by the court and
     filed until May 6, 2019, it was dated by defendant on April 26, 2019, thereby supporting his claim
28   of delay due to circumstances beyond his control.
                                                       2
 1          The court therefore grants defendant an extension of the time for filing a Notice of Appeal

 2   to thirty days after the expiration of the time for the filing of such notice and also deems his

 3   Notice of Appeal received May 6, 2019 to have been timely filed. See Fed. R. App. Proc. 4(b)(4).

 4   The Clerk of the Court is directed to send a copy of this order to the Ninth Circuit Court of

 5   Appeals and to serve this order on defendant Rafael Quiroz at his address of record as is also

 6   reflected in the Ninth Circuit’s May 20, 2019 order remanding the matter for this court’s

 7   determination.

 8   IT IS SO ORDERED.
 9
        Dated:     May 26, 2019
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
